Title: To George Washington from Jean-Baptiste de Gouvion, 4 November 1783
From: Gouvion, Jean-Baptiste de
To: Washington, George


                  
                     Sir
                     philadelphia Nov. the 4th 1783.
                  
                  At the moment of leaving a Country where I had the honour of Serving during Seven years, under your command, I beg your Excellency’s leave to express to you how gratefull I am for all the favours you have been pleased to bestow upon me.  although the part I acted in this happy and glorious revolution Was but Small, I Shall alwais pride in remembering that I was an American Officer:  the testimonies I have of this Satisfaction your Excellency had of my Services will in every time be dear to me.  they were my only whish, and I feell very happy in having obtained them.
                  May your Excellency experience from his country a gratitude to well deserved, but which can never be equal to the unparalleled toils, labours, and cares you have Sustained to Save it, may you for a long while See its inhabitants enjoy an happiness and prosperity for which you have So much done, and So happily Secured.
                  in whatever part of the World my duty my call me, I will look as a favor if your Excellency grants to me leave of informing you of what may happen there worth your notice.  I have the honour to be with the greatest respect your Excellency’s the most humble and obedient Servant
                  
                     J. Gouvion
                  
               